SHIVERS, Judge.
Linville challenges the validity of Escam-bia County Ordinance No. 82-2, which pertains to the regulation and operation of bottle clubs, alleging that the ordinance was invalidly enacted and that the ordinance is constitutionally infirm on several grounds. We agree that the ordinance was invalidly enacted and, therefore, invalidate the ordinance and reverse the order of the trial court upholding the validity of the ordinance.
On review of the record, we find that no notice of intent to consider the challenged ordinance was on file, in a separate book, 15 days before the county commission acted on the ordinance, as required by Section 125.-66(2), Fla.Stat. (1981). On that basis, we declare the ordinance invalid. Since we decide this case on procedural grounds, we do not express any opinion on the constitutional issues presented here for review.
ROBERT P. SMITH, Jr., and WIGGIN-TON, JJ., concur.